UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54360 CARDINAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 47-1579622 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 201 Penn Center Blvd. Suite 400 Pittsburgh, PA 15235 (Address of principal executive offices) (412) 374-0989 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of October 30, 2014, there were 90,680,832 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures. 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 1A. Risk Factors. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Mine Safety Disclosures. 9 Item 5. Other Information. 9 Item 6. Exhibits. 9 Signatures 10 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CARDINAL RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2013 (Unaudited) ASSETS September 30, 2014 December 31, 2013 Restated CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory Other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related parties Notes payable Notes payable - related parties Convertible notes payable, net of discount of $43,436 and $77,011 Accrued liabilities Derivative liabilities TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT) / EQUITY Preferred stock, $.001 par value, 25,000,000 shares authorized; none of which issued and outstanding - - as of September 30, 2014 and December 31, 2013, respectively Common stock, $0.001 par value, 300,000,000 shares authorized, 90,680,832 and 87,026,331 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid in captial Accumulated deficit ) ) TOTAL STOCKHOLDERS' (DEFICIT) / EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY $ $ The accompanying notes are an integral part of these unaudited financial statements. F-1 Table of Contents CARDINAL RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) For the Three Months Ended For the Nine Months Ended September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 Revenues Sales $ Operating expenses Cost of sales Selling, general and Administrative Depreciation and amortization expenses Total operating expenses Loss from operations ) Other expenses Interest expense ) Interest income - - - 24 Loss on extinguishment of debt - - ) - Changes in derivative liabilities ) - ) - Gain from disposal of vehicle - - - Other expenses 37 - ) - Total other expenses ) Income (loss) before income taxes ) Income taxes - - - Net income (loss) $ $ $ ) $ Earnings (loss) per share Basic net loss per common share $ $ $ ) $ Fully diluted net loss per common share $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited financial statements. F-2 Table of Contents CARDINAL RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) For the Nine Months Ended September 30, 2014 September 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expenses Amortization of debt discounts - Loss on extinguishment of debt - Change in derivative liabilities - Gain from disposal of vehicle - ) Stock based compensation - Warrant issued for compensation Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Accounts payable ) Accounts payable - related parties Deferred revenue - Accrued liabilities ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Proceeds from disposal of vehicle - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of notes payable - ) Repayments of notes payable - related parties - ) Proceeds from options exercises - Proceeds from sales of common stock - Proceeds from convertible notes payable NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $
